389 U.S. 46 (1967)
MERCER ET AL.
v.
HEMMINGS ET AL.
No. 406.
Supreme Court of United States.
Decided October 23, 1967.
APPEAL FROM THE SUPREME COURT OF FLORIDA.
Bruce Bromley, John H. Pickering, John R. Hupper, Hervey Yancey and Victor M. Earle III for appellants.
Chester Bedell for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE STEWART is of the opinion that probable jurisdiction should be noted and the case assigned for oral argument.